           Case 1:19-cv-00130-RBW Document 26 Filed 06/03/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                )
 UNITED STATES OF AMERICA,                      )
                                                )
                  Plaintiff,                    )
                                                )
           v.                                   )            Civil Action No. 19-130 (RBW)
                                                )
 THREE SUMS TOTALING $612,168.23                )
 IN SEIZED UNITED STATES                        )
 CURRENCY,                                      )
                                                )
                   Defendant.                   )
                                                )

                                             ORDER

          In accordance with the Memorandum Opinion issued on this same date, it is hereby

          ORDERED that the Plaintiff’s Motion to Strike and Response in Opposition to Motion

to Dismiss, ECF No. 18, is GRANTED. It is further

          ORDERED that the Claimants AJC Trading FZC, SRG Industries (Ghana) Ltd., and

Ramani Distribution Company, Ltd.’s Motion to Dismiss the Verified Complaint for Forfeiture

In Rem, ECF No. 14, and the putative claimants’ appearance in this case are STRICKEN. It is

further

          ORDERED that the Plaintiff’s Motion for Entry of Default Judgment and Order of

Forfeiture, ECF No. 12, is GRANTED. It is further

          ORDERED that the defendant funds are FORFEITED to the government. It is

further

          ORDERED that the Clerk of the Court shall forthwith send a certified, endorsed copy of

this Order to the government’s counsel. It is further

          ORDERED that this case is CLOSED.
 Case 1:19-cv-00130-RBW Document 26 Filed 06/03/21 Page 2 of 2




SO ORDERED this 3rd day of June, 2021.


                                         REGGIE B. WALTON
                                         United States District Judge




                                   2
